Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 5 TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) entered into on August 26, 2016 is by and among Clayton Williams
Energy, Inc., a Delaware corporation (the “Borrower”), the subsidiaries of the
Borrower party hereto (the “Guarantors”), the Lenders party hereto (as defined
below), and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as issuing bank (in such capacity, the
“Issuing Bank”).

 

RECITALS

 

A.                                    The Borrower is party to that certain
Third Amended and Restated Credit Agreement dated as of April 23, 2014 among the
Borrower, the Guarantors, the financial institutions party thereto from time to
time, as lenders (the “Lenders”), the Administrative Agent and the Issuing Bank
(as amended by that certain Amendment No. 1 to Third Amended and Restated Credit
Agreement entered into on November 12, 2014, as amended by that certain
Amendment No. 2 to Third Amended and Restated Credit Agreement entered into on
February 25, 2015, as amended by that certain Amendment No. 3 to Third Amended
and Restated Credit Agreement entered into on November 9, 2015, and as amended
by that certain Amendment No. 4 to Third Amended and Restated Credit Agreement
entered into on March 8, 2016, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B.                                    Subject to the terms and conditions set
forth herein, the parties hereto wish to amend the Credit Agreement as provided
herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.                                           Defined Terms.  As used in
this Amendment, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.  Each
term defined in the Credit Agreement and used herein without definition shall
have the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary.

 

Section 2.                                           Other Definitional
Provisions.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Amendment, unless otherwise
specified.  The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Amendment shall refer to this Amendment as a whole and
not to any particular provision of this Amendment.  The term “including” means
“including, without limitation,”.  Paragraph headings have been inserted in this
Amendment as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Amendment and shall not be used
in the interpretation of any provision of this Amendment.

 

--------------------------------------------------------------------------------


 

Section 3.                                           Amendments to Credit
Agreement.  The Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 (Defined Terms) of the Credit
Agreement is hereby amended by adding the following terms to appear in
alphabetical order therein:

 

“Authorized Equity Raise” means (a) the Specified Equity Raise and (b) following
the date the Borrower has successfully completed the Specified Equity Raise,
additional issuances of common stock by the Borrower for net cash proceeds in an
amount, and pursuant to terms, to be determined by the Borrower and subject to
shareholder approval where required (it being understood and agreed that such
additional issuances of common stock must be for cash proceeds and shall not
consist of an exchange of common stock for indebtedness or securities of the
Borrower or any of its Restricted Subsidiaries).

 

“Available Equity/Asset Sale Amount” means, as of any date of determination, the
amount of any net cash proceeds received from any Authorized Equity Raise and/or
net cash proceeds received from any Specified Asset Sale occurring after the
Fifth Amendment Effective Date and, in each case, deposited into and held in the
Segregated Tender Offer Account, minus the sum of the amount of such net cash
proceeds and/or Net Cash Proceeds (i) applied pursuant to Section 7.15 in
reliance on the proviso to clause (a) of Section 7.15, (ii) used to purchase, or
otherwise reinvest in, Oil and Gas Interests useful in the business of the
Credit Parties and (iii) used for any other purpose permitted under this
Agreement.

 

“Fifth Amendment Effective Date” means August 26, 2016.

 

“Midstream Assets” means those certain Pipeline Assets that are owned by the
Borrower and its Restricted Subsidiaries as of the date of the Specified Asset
Sale.

 

“Pipeline Assets” means the pipeline assets of Clayton Williams Pipeline
Corporation located in Reeves County, Texas.

 

“Securities Purchase Agreement” means that certain Common Stock Purchase
Agreement, dated as of July 22, 2016, by and among the Borrower and the
purchasers party thereto, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

“Segregated Tender Offer Account” shall mean a segregated deposit account (or a
sub-account of a deposit account) subject to a control agreement pursuant to
Section 6.16 in which (a) the net cash proceeds from any Authorized Equity Raise
are held pending (i) application pursuant to Section 7.15 or (ii) application by
the Borrower to purchase or otherwise reinvest in, Oil and Gas Interests useful
in the business of the Credit Parties, the election of either option being
subject to the discretion of the Borrower’s board of directors, and (b) the net
cash proceeds from any Specified Asset Sale are held pending (i) application
pursuant to Section 7.15 or (ii) application by the Borrower to purchase or
otherwise reinvest in, Oil and Gas Interests useful in the business of the
Credit Parties, the election of either option being subject to the discretion

 

2

--------------------------------------------------------------------------------


 

of the Borrower’s board of directors.  Upon request by the Administrative Agent,
Borrower shall provide a cumulative accounting of the funds deposited and
withdrawn from the Segregated Tender Offer Account.  For the avoidance of doubt,
once the Borrower elects to remove any funds from the Segregated Tender Offer
Account, such funds shall be deemed permanently removed from the Segregated
Tender Offer Account and shall not be replenished with cash, cash equivalents or
other assets or proceeds to be used for the purposes described in clause
(a)(i) and/or clause (b)(i) above and/or Section 7.15.

 

“Specified Asset Sale” means the Disposition of (i) Oil and Gas Interests to
which no Proved Reserves are attributable pursuant to Section 7.04(l), and
(ii) the Midstream Assets.

 

“Specified Equity Raise” means that certain issuance of common stock by the
Borrower pursuant to the Securities Purchase Agreement.

 

(b)                                 Section 7.04 (Dispositions) of the Credit
Agreement is hereby amended to (i) delete the word “and” at the end of clause
(j)(vii) thereof; (ii) replace the “.” at the end of clause (k) thereof with a
“;” and (iii) add new clauses (l) and (m)  therein as follows:

 

(l)                                    so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, Dispositions of Oil
and Gas Interests to which no Proved Reserves are attributed in an aggregate
amount not to exceed $75,000,000 after the Fifth Amendment Effective Date;
provided that, (i) 100% of the consideration received in respect of such
Disposition shall be in cash, other Oil and Gas Interests or Equity Interests in
a Person that owns Oil and Gas Interests and (ii) the consideration received in
respect of such Disposition shall be equal to or greater than the fair market
value of such Oil and Gas Interests; provided further, that if a Borrowing Base
Deficiency is continuing, 100% of the consideration received in respect of such
Disposition shall be in cash and shall be applied in full to such Borrowing Base
Deficiency; and

 

(m)                               so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, Dispositions of the
Midstream Assets; provided that the Borrowing Base shall automatically be
reduced by the discounted present value (as determined by the Administrative
Agent or, in the event any reduction affected thereby would exceed 5% of the
Borrowing Base, as determined by the Required Lenders) of the net effect of any
additional lease operating expenses incurred by the Borrower or such Restricted
Subsidiaries on a pro forma basis with respect to their Oil and Gas Interests in
connection with the Disposition of the Midstream Assets; provided further, that
if a Borrowing Base Deficiency is continuing, 100% of the consideration received
in respect of such Disposition shall be in cash and shall be applied in full to
such Borrowing Base Deficiency.

 

(c)                                  Section 7.15 (Senior Notes Restrictions) of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

3

--------------------------------------------------------------------------------


 

Section 7.15.  Senior Notes Restrictions.                      The Borrower will
not, nor will it permit any Restricted Subsidiary to, directly or indirectly,
retire, redeem, defease, repurchase, pay or prepay any part of the principal of,
or interest on, the Senior Notes other than: (a) retirements, redemptions,
defeasances, repurchases, payments or prepayments on the Senior Notes in an
aggregate amount not to exceed $50,000,000; provided that so long as (i) no
Default or Event of Default has occurred or is continuing or could result
therefrom and (ii) beginning with the testing period ending on December 31, 2018
and thereafter, the Borrower is in compliance on a pro forma basis (after taking
into account such retirement, redemption, defeasance, repurchase, payment or
prepayment) with the financial covenants set forth in Section 7.13, then such
amount shall be increased by the Available Equity/Asset Sale Amount for the
retirement, redemption, defeasance, repurchase, payment or prepayment of the
Existing Senior Notes; provided further, that both before and after giving pro
forma effect to such retirement, redemption, defeasance, repurchase, payment or
prepayment, (x) there are no outstanding Loans hereunder (other than Letters of
Credit) and (y) the Borrower shall have at least $25,000,000 of unrestricted
cash; (b) a Permitted Refinancing of the Senior Notes; and (c) regularly
scheduled payments of interest in an aggregate amount not to exceed $50,000,000
in any fiscal year.  The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, enter into or permit any modification or amendment
of the Senior Notes Documents the effect of which is to (i) increase the maximum
principal amount of the Senior Notes or the rate of interest on any of the
Senior Notes (other than as a result of the imposition of a default rate of
interest in accordance with the terms of the Senior Notes Documents),
(ii) change or add any event of default or any covenant with respect to the
Senior Notes Documents if the effect of such change or addition is to cause any
one or more of the Senior Notes Documents to be more restrictive on the Borrower
or any of its Subsidiaries than such Senior Notes Documents were prior to such
change or addition, (iii) shorten the dates upon which scheduled payments of
principal or interest on the Senior Notes are due, (iv) change any redemption or
prepayment provisions of the Senior Notes, (v) alter the subordination
provisions, if any, with respect to any of the Senior Notes Documents,
(vi) grant any Liens in any assets of the Borrower or any of its Subsidiaries,
except for Permitted Junior Liens, or (vii) permit any Subsidiary to Guarantee
the Senior Notes unless such Subsidiary is (or concurrently with any such
Guarantee becomes) a Guarantor hereunder.

 

Section 4.                                           Representations and
Warranties.  The Borrower and each Guarantor hereby represents and warrants
that: (a) after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement, as amended hereby, and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty that already is
qualified or modified by materiality in the text thereof) on and as of the date
hereof as if made on as and as of such date except to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case such representation or warranty is true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representation or warranty that already is qualified or

 

4

--------------------------------------------------------------------------------


 

modified by materiality in the text thereof) as of such earlier date; (b) after
giving effect to this Amendment, no Default has occurred and is continuing;
(c) the execution, delivery and performance of this Amendment are within the
limited liability company, limited partnership, or corporate power and authority
of the Borrower and each Guarantor and have been duly authorized by appropriate
limited liability company, limited partnership or corporate action and
proceedings; (d) this Amendment constitutes the legal, valid, and binding
obligation of the Borrower and each Guarantor enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Amendment; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
the Obligations, as amended hereby.

 

Section 5.                                           Conditions to
Effectiveness.  This Amendment shall become effective and enforceable against
the parties hereto upon the date of the occurrence of the following conditions
precedent (the “Amendment Effective Date”):

 

(a)                                 The Administrative Agent shall have received
multiple original counterparts, as requested by the Administrative Agent, of
(i) this Amendment, duly and validly executed and delivered by duly authorized
officers of the Borrower, the Guarantors, the Administrative Agent, and the
Majority Lenders, and (ii) the Fifth Amendment Fee Letter referred to below.

 

(b)                                 The Administrative Agent shall have received
(i) a certificate of each Credit Party, dated the Amendment Effective Date and
executed by its Secretary or Assistant Secretary or a Responsible Officer of
such Credit Party, which shall (A) certify the resolutions of its board of
directors, members or other body authorizing the execution, delivery and
performance of this Amendment and the other Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the officers of
such Credit Party authorized to sign this Amendment and the other Loan Documents
to which it is a party, and (C) contain appropriate attachments, including the
certificate of formation or articles of incorporation or organization of such
Credit Party certified by the relevant authority of the jurisdiction of
organization of such Credit Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, and (ii) a good standing
certificate for each Credit Party from its jurisdiction of organization.

 

(c)                                  The Administrative Agent, for the ratable
benefit of the Lenders, shall have received, (i) to the extent invoiced,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower under the Loan Documents, including all reasonable fees,
expenses and disbursements of counsel for the Administrative Agent and (ii) any
other fees set forth in that certain Fifth Amendment Fee Letter between the
Borrower and the Administrative Agent dated as of the date hereof (the “Fifth
Amendment Fee Letter”).

 

(d)                                 The Administrative Agent shall have received
such other instruments and documents incidental and appropriate to the
transactions provided for herein as the Administrative Agent or its special
counsel may reasonably request prior to the Amendment Effective Date, and all
such documents shall be in form and substance satisfactory to the Administrative
Agent.

 

5

--------------------------------------------------------------------------------


 

(e)                                  The representations and warranties in this
Amendment shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case it shall
have been true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date, and no Default shall have occurred and be
continuing.

 

(f)                                   Each of the Lenders party hereto and the
Administrative Agent shall be satisfied that the common stock contemplated to be
issued pursuant to the Securities Purchase Agreement shall be (or have been)
issued pursuant to the terms of the Securities Purchase Agreement.

 

(g)                                  The Administrative Agent shall have
received a duly executed copy of an amendment to the Second Lien Credit
Agreement, in form and substance reasonably acceptable to the Administrative
Agent.

 

(h)                                 No Default or Event of Default shall have
occurred and be continuing.

 

Section 6.                                           Acknowledgments and
Agreements.

 

(a)                                 The Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms
and the Borrower waives any defense, offset, counterclaim or recoupment with
respect thereto.

 

(b)                                 The Administrative Agent, the Issuing Bank,
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents, as amended hereby.  Except as expressly set
forth herein, this Amendment shall not constitute a waiver or relinquishment of
(i) any Default or Event of Default under any of the Loan Documents, as amended
hereby, (ii) any of the agreements, terms or conditions contained in any of the
Loan Documents, as amended hereby, (iii) any rights or remedies of the
Administrative Agent, the Issuing Bank, or any Lender with respect to the Loan
Documents, as amended hereby, or (iv) the rights of the Administrative Agent,
the Issuing Bank, or any Lender to collect the full amounts owing to them under
the Loan Documents, as amended hereby.

 

(c)                                  The Borrower, each Guarantor, the
Administrative Agent, the Issuing Bank and each Lender do hereby adopt, ratify,
and confirm the Credit Agreement, as amended hereby, and acknowledge and agree
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and the Borrower and each Guarantor acknowledge and agree that their
respective liabilities and obligations under the Credit Agreement, as amended
hereby, and the other Loan Documents, are not impaired in any respect by this
Amendment.

 

(d)                                 From and after the Amendment Effective Date,
all references to the Credit Agreement and the Loan Documents shall mean such
Credit Agreement and such Loan Documents as amended by this Amendment and the
other documents executed pursuant hereto.  This Amendment is a Loan Document for
the purposes of the provisions of the other Loan Documents.  Without limiting
the foregoing, any breach of representations, warranties, and

 

6

--------------------------------------------------------------------------------


 

covenants under this Amendment shall be a Default or Event of Default, as
applicable, under the Credit Agreement.

 

Section 7.                                           Reaffirmation of the
Guaranty.  Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under Article VIII of the Credit Agreement are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Liabilities, as such Guaranteed Liabilities may have been amended by this
Amendment, and its execution and delivery of this Amendment do not indicate or
establish an approval or consent requirement by such Guarantor under the Credit
Agreement in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement or any of the other Loan Documents.

 

Section 8.                                           Counterparts.  This
Amendment may be signed in any number of counterparts, each of which shall be an
original and all of which, taken together, constitute a single instrument.  This
Amendment may be executed by facsimile or other electronic signature and all
such signatures shall be effective as originals.

 

Section 9.                                           Successors and Assigns. 
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted pursuant to the
Credit Agreement.

 

Section 10.                                    Invalidity.  In the event that
any one or more of the provisions contained in this Amendment shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Amendment.

 

Section 11.                                    Governing Law.  This Amendment
shall be construed in accordance with and governed by the law of the State of
New York.

 

Section 12.                                    Entire Agreement. THIS AMENDMENT,
THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard, Senior Vice President

 

 

 

 

 

 

GUARANTORS:

SOUTHWEST ROYALTIES, INC.

 

WARRIOR GAS CO.

 

CWEI ACQUISITIONS, INC.

 

ROMERE PASS ACQUISITION L.L.C.

 

CWEI ROMERE PASS ACQUISITION CORP.

 

BLUE HEEL COMPANY

 

TEX-HAL PARTNERS, INC.

 

DESTA DRILLING GP, LLC

 

WEST COAST ENERGY PROPERTIES GP, LLC

 

CLAJON INDUSTRIAL GAS, INC.

 

CLAYTON WILLIAMS PIPELINE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard, Senior Vice President

 

 

of each of the Guarantors listed above

 

 

 

 

 

 

 

DESTA DRILLING, L.P.

 

 

 

By:

Desta Drilling GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard, Senior Vice President

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING BANK/LENDER:

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ David M. Morris

 

 

David M. Morris

 

 

Executive Director

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Edward Pak

 

Name:

Edward Pak

 

Title:

Director

 

--------------------------------------------------------------------------------


 

LENDER:

MUFG UNION BANK, N.A.

 

 

 

By:

/s/ Joshua Patterson

 

Name:

Joshua Patterson

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK

 

 

 

 

 

 

By:

/s/ Gabriela Azcarate

 

Name:

Gabriela Azcarate

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDER:

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

LENDER:

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John Dravenstott

 

Name:

John Dravenstott

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDER:

NATIXIS, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Brice Le Foyer

 

Name:

Brice Le Foyer

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Carlos Quinteros

 

Name:

Carlos Quinteros

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

LENDER:

UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

Name:

Kenneth Chin

 

Title:

Director

 

--------------------------------------------------------------------------------


 

LENDER:

FIFTH THIRD BANK

 

 

 

By:

/s/ Larry Hayes

 

Name:

Larry Hayes

 

Title:

Director

 

--------------------------------------------------------------------------------


 

LENDER:

WHITNEY BANK

 

 

 

By:

/s/ Parker U. Mears

 

Name:

Parker U. Mears

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Raza Jafferi

 

Name:

Raza Jafferi

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDER:

BRANCH BANKING AND TRUST COMPANY

 

 

 

By:

/s/ James Giordano

 

Name:

James Giordano

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Stephen Hartman

 

Name:

Stephen Hartman

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

LENDER:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Sandra Aultman

 

Name:

Sandra Aultman

 

Title:

Managing Director

 

--------------------------------------------------------------------------------